Case 4:21-cr-20183-MFL-Cl ECF No. 1, PagelD.1 Filed 03/17/21 Page 1of5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

United States of America,

Case:4:21-cr-20183
Plaintiff, Judge: Leitman, Matthew F.
Mu: Ivy, Curtis
Filed: 03-17-2021 At 02:16 PM
V. IN RE: SEALED MATTER (sk)

Timothy L. Dyer,
a/k/a “Monster,” Violations:
21 U.S.C. §§ 841 (a1)

 

Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

(21 U.S.C. §§ 841(a)(1) & (b)(1)(B)(viii) - Distribution of Methamphetamine)
1. On or about November 30, 2020, in the Eastern District of Michigan,
defendant, Timothy L. Dyer, knowingly and intentionally distributed 5 grams or
more of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule IT

controlled substance.

All in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii).
Case 4:21-cr-20183-MFL-CIl ECF No. 1, PagelD.2 Filed 03/17/21 Page 2 of5

COUNT TWO
(21 U.S.C. §§ 841(a)(1) & (b)(1)(B)(viii) - Distribution of Methamphetamine)
2. On or about December 3, 2020, in the Eastern District of Michigan,
defendant, Timothy L. Dyer, knowingly and intentionally distributed 5 grams or
more of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II
controlled substance.

All in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(vii1).

COUNT THREE

(21 U.S.C. §§ 841(a)(1) & (b)(1)(B)(viii) — Possession with Intent
to Distribute Methamphetamine)

3. On or about December 8, 2020, in the Eastern District of Michigan,
defendant, Timothy L. Dyer, knowingly and intentionally possessed with intent to
distribute 5 grams or more of methamphetamine, its salts, isomers, and salts of its
isomers, a Schedule II controlled substance.

All in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii).

 
Case 4:21-cr-20183-MFL-Cl ECF No. 1, PagelD.3 Filed 03/17/21 Page 3 of 5

FORFEITURE ALLEGATION
4. Pursuant to Fed. R. Cr. P. 32.2(a), the government hereby provides
notice to the defendant of its intention to seek forfeiture of all proceeds, direct or
indirect, or property traceable thereto, all property that facilitated the commission
of the violations alleged, or property traceable thereto, and all property involved in,
or property traceable thereto, of the violations set for in this Indictment.
5. Substitute Assets: If the property described above as being subject to
forfeiture, as a result of any act or omission of defendant:
a. Cannot be located upon the exercise of due diligence;
b. Has been transferred or sold to, or deposited with, a third party;
c. Has been placed beyond the jurisdiction of the Court;
d. Has been substantially diminished in value; or

e. Has been commingled with other property that cannot be divided
without difficulty;

the United States of America shall be entitled to forfeiture of substitute property
pursuant to Title 21, United States Code, Section 853(p), and Title 28, United

States Code, Section 2461(c).
Case 4:21-cr-20183-MFL-CIl ECF No. 1, PagelD.4 Filed 03/17/21 Page 4of5

THIS IS A TRUE BILL

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

 

SAIMA S. MOHSIN
Acting United States Attorney

ANTHONY VANCE
Chief, Branch Offices

s/Blaine Longworth
BLAINE LONGSWORTH
Assistant United States Attorney

 

Dated: 3-17-2021

 
Case 4:21-cr-20183-MFL-CIl ECF No. 1, PagelD.5 Filed 03/17/21 Page5of5

Case:4:21-cr-20183
Judge: Leitman, Matthew F.
MJ: Ivy, Curtis

United States District Court imi _ Filed: 03-17-2021 At 02:16 PM
Eastern District of Michigan Criminal Case Co IN RE: SEALED MATTER (sk)

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 bya)": Judge Assigned:

 

 

 

CI Yes CL] No AUSA’s Initials:

 

Case Title: USA v. TIMOTHY L. DYER

County where offense occurred : Genesee

Check One: Felony L]Misdemeanor LlPetty
V_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

["]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

March 17, 2021 s/BLAINE T. LONGSWORTH

Date
BLAINE T. LONGSWORTH, AUSA
600 Church Street, Ste. 210, Flint, Ml 48502
Phone: (810) 766-5177
Fax: (810) 766-5427
E-Mail address: blaine.longsworth@usdoj.gov

Attorney Bar #: P55984

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
: or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16
